Order entered November 20, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01165-CV

                               SYLVIA ORTIZ, Appellant

                                            V.

           COMMISSIONER OF EDUCATION, Appellee/Cross-Appellee
                               AND
       PLANO INDEPENDENT SCHOOL DISTRICT, Appellee/Cross-Appellant

                    On Appeal from the 429th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 429-00459-2014

                                        ORDER
      Before the Court is Appellee/Cross-Appellant Plano Independent School District’s

motion for additional time in which to present oral argument. Appellant opposes the motion;

Appellee/Cross-Appellee Commissioner of Education does not oppose the motion. The motion

is DENIED.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         PRESIDING JUSTICE